Case 1:16-cv-01163-CFC Document 258 Filed 02/21/19 Page 1 of 4 PageID #: 7749



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


BOSTON SCIENTIFIC CORP. and
BOSTON SCIENTIFIC
NEUROMODULATION CORP.,

                               Plaintiffs,
                                                             C.A. No. 16-1163-CFC
                v.

NEVRO CORP.,

                               Defendant.


                                    JOINT STATUS REPORT

         Pursuant to the Court’s order dated June 15, 2018 (D.I. 244), and further to the Joint

Status Report filed by the parties on October 4, 2018 (D.I. 255), the parties jointly provide the

Court with the following update on the status of the eight1 remaining patents that were asserted

by BSC in its First Amended Complaint filed February 13, 2017 (D.I. 13), including the result

of the PTAB’s final written decisions in Nevro’s petitions for inter partes review.

         U.S. Patent 6,895,280

         On February 1, 2019, the PTAB issued its final written decision in the two instituted

IPRs2 involving asserted U.S. Patent No. 6,895,280, finding all currently-asserted claims in this

action (claims 8, 18, 22, 23, and 24) unpatentable. See Nevro Corp. v. Boston Sci.

1
    On September 29, 2017, BSC informed Nevro that it would not pursue its infringement claims
    relating to the ’438 Patent and the ’664 Patent.
2
    The PTAB instituted both IPR2017-01812 and IPR2017-01920 on only claim 27. Following
    the Supreme Court’s decision in SAS, the Board instituted on all grounds. Namely, grounds
    against claims 8, 18, 22-24, 26, and 27-30, and consolidated the IPRs. On February 5, 2018,
    the PTAB declined to institute a third IPR (IPR2017-01811) on asserted U.S. Patent No.
    6,895,280. On February 16, 2018, Nevro requested a rehearing of the decision not to institute
    the IPR, which the PTAB denied on March 1, 2018.
Case 1:16-cv-01163-CFC Document 258 Filed 02/21/19 Page 2 of 4 PageID #: 7750



Neuromodulation Corp., IPR2017-01812, Paper No. 79 at 152, attached as Exhibit A.

         U.S. Patent 7,587,241

         On February 4, 2019, the PTAB issued its Final Written Decision in the instituted IPR

involving asserted U.S. Patent No. 7,587,241. The Board found all claims of the ’241 Patent

(including asserted claims 2, 8, 9, 11, 12, 15, and 17) to be unpatentable. See Nevro Corp. v.

Boston Sci. Neuromodulation Corp., IPR2017-01899, Paper No. 35 at 58, attached as Exhibit B.

         U.S. Patent 7,437,193

         On February 6, 2018, the PTAB declined to institute IPR on asserted U.S. Patent No.

7,437,193. D.I. 184, Ex. 3. On February 14, 2018, Nevro requested a rehearing of the decision

not to institute the IPR, which the PTAB denied on May 31, 2018. D.I. 234, Ex. D. No appeal

of the IPR on the ’193 Patent is available.

         U.S. Patent 8,644,933

         On May 2, 2018, the PTAB declined to institute IPR on asserted U.S. Patent No.

8,644,933. D.I. 225, Ex. A. On June 1, 2018, Nevro requested a rehearing of the decision not to

institute the IPR, which the PTAB denied on July 2, 2018. See Nevro Corp. v. Boston Sci.

Neuromodulation Corp., IPR2018-00141, Paper No. 9 at 7, attached as Exhibit C. No appeal of

the IPR on the ’933 Patent is available.

         U.S. Patent 7,891,085

         On May 2, 2018, the PTAB declined to institute IPR on asserted U.S. Patent No.

7,891,085. D.I. 225, Ex. B. Nevro did not request a rehearing of the decision not to institute the

IPR. No appeal of the IPR on the ’085 Patent is available.

         U.S. Patent 8,650,747

         On May 3, 2018, the PTAB declined to institute IPR on asserted U.S. Patent No.

8,650,747. D.I. 225, Ex. C. On June 4, 2018, Nevro requested a rehearing of the decision not to

01:24196586.1                                    2
Case 1:16-cv-01163-CFC Document 258 Filed 02/21/19 Page 3 of 4 PageID #: 7751



institute the IPR, which the PTAB denied on November 29, 2018. See Nevro Corp. v. Boston

Sci. Neuromodulation Corp., IPR2018-00147, Paper No. 10 at 16, attached as Exhibit D.         No

appeal of the IPR on the ’747 Patent is available.

         U.S. Patent 8,646,172

         On May 17, 2018, the PTAB declined to institute IPR on asserted U.S. Patent No.

8,646,172. D.I. 234. On June 18, 2018, Nevro requested a rehearing of the decision not to

institute the IPR, which the PTAB denied on November 29, 2018. See Nevro Corp. v. Boston

Sci. Neuromodulation Corp., IPR2018-00148, Paper No. 10 at 17, attached as Exhibit E.         No

appeal of the IPR on the ’172 Patent is available.

         U.S. Patent 8,019,439

         On May 30, 2018, the PTAB declined to institute IPR on asserted U.S. Patent No.

8,019,439. D.I. 234. On June 29, 2018, Nevro requested a rehearing of the decision not to

institute the IPR, which the PTAB denied on November 29, 2018. See Nevro Corp. v. Boston

Sci. Neuromodulation Corp., IPR2018-00175, Paper No. 10 at 15, attached as Exhibit F. No

appeal of the IPR on the ’439 Patent is available.

                                                  * * * *

         As the IPRs have concluded, BSC contends that the stay should be lifted in part or in its

entirety, and will be filing a motion to lift the stay. In view of the PTAB’s final written decisions

finding all asserted claims of the ’280 and ’241 Patents unpatentable, and BSC’s intent to appeal

these decisions, Nevro contends that the stay should be continued pending the final resolution of

these decisions, and will be opposing BSC’s motion to lift the stay.




01:24196586.1                                     3
Case 1:16-cv-01163-CFC Document 258 Filed 02/21/19 Page 4 of 4 PageID #: 7752



DATED: February 21, 2019

YOUNG, CONAWAY, STARGATT & TAYLOR LLP       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Karen L. Pascale                        /s/ Rodger D. Smith II
Karen L. Pascale (#2903)                    Rodger D. Smith II (#3778)
Pilar G. Kraman (#5199)                     1201 North Market Street
Rodney Square                               P.O. Box 1347
1000 North King Street                      Wilmington, DE 19899
Wilmington, Delaware 19801                  (302) 658-9200
(302) 571-6600                              rsmith@mnat.com
kpascale@ycst.com
pkraman@ycst.com                            Bradford J. Badke
                                            Ching-Lee Fukuda
Matthew M. Wolf                             Sona De
Edward Han                                  Todd M. Simpson
Marc A. Cohn                                Ketan V. Patel
Amy DeWitt                                  SIDLEY AUSTIN LLP
William Z. Louden                           787 Seventh Avenue
ARNOLD & PORTER LLP                         New York, NY 10019
601 Massachusetts Ave., NW                  (212) 839 5300
Washington, DC 20001-3743
(202) 942-5000                              Thomas A. Broughan III
matthew.wolf@arnoldporter.com               Sharon Lee
ed.han@ arnoldporter.com                    SIDLEY AUSTIN LLP
marc.cohn@arnoldporter.com                  1501 K. Street, N.W.
amy.dewitt@arnoldporter.com                 Washington, DC 20005
william.louden@arnoldporter.com             (202) 736-8000

Krista M. Carter                            Attorneys for Defendant
Edmond K. Ahadome
ARNOLD & PORTER LLP
3000 El Camino Real
Five Palo Alto Square | Suite 500
Palo Alto, CA 94306-2112
(650) 319-4500
krista.carter@arnoldporter.com
edmond.ahadome@arnoldporter.com
Attorneys for Plaintiffs




01:24196586.1                           4
